Case 3:19-cv-00174-MMD-CBC Document 13 Filed 07/10/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

= Fieo __ RECEIVED
—_. ENTERED SERVED ON
l (SBN) ESQ. COUNSEUZARTIES OF RECORD
2 ERICKSON, THORPE & SWAINSTON, LTD.
.O. Box
3 |} Reno, NV 89505 JUL 11 2019
(775) 786-3930
4] Attorneys for Plaintiff CLERK US DISTRICT COURT
5 DISTRICT OF NEVADA
BY: DEPUTY
6
7 IN THE UNITED STATES DISTRICT COURT
8 DISTRICT OF NEVADA
9] BARBARA JO EOFF,
10 Plaintiff, CASENO:  3:19-cv-00174-MMD-CBC
11 fj vs.
12 } NANCY A. BERRYHILL, STIPULATION AND ORDER FOR
Commissioner of Social Security, EXTENSION OF TIME TO FILE
13 MOTION FOR REMAND AND/OR
Defendant. REVERSAL
14 /
15 Plaintiff and Defendant, acting by and through their counsel, hereby stipulate and agree, that
16 || Plaintiff shall have up to and including Monday, September 16, 2019, to file her Motion for
17 || Remand and/or Reversal regarding the above-mentioned case.
18 DATED this 9" day of July, 2019.
19 ERICKSON, THORPE & SWAINSTON, LTD.
| P.O. Box 3559
20 Reno, NV 89505
21 BY: /s/ John C, Boyden,
JOHN C. BOYDEN, ESQ.
22 Attorneys for Plaintiff
23 DATED this 9" day of July, 2019.
24 UNITED STATES ATTORNEY
Assistant Regional Counsel
25 Social Security Administration
160 Spear Street, Suite 800
26 San Francisco, CA 94105
27
BY:____is( Michael K. Marriott
a Toso
ickeon, ttorneys for Defendant
Be Swetneton: Ld eee
P.O. Box 3559
Reno, NV 89505
(775) 786-3930

 

 
oO eo nN Hn KH & YW NHN —

~w NY N NN VY
a nS OH TSE S RU AAREBEHAS

27

28
Erickson, Therpe

case 3:19-cv-00174-MMD-CBC Document 13 Filed 07/10/19 Page 2 of 2

eee eke
ORDER
Having considered the within Stipulation for extension of time to file the Motion for Remand

and/or Reversal, and good cause appearing,
IT IS HEREBY ORDERED that Plaintiff BARBARA JO EOFF shall have up to and
including Monday, September 16, 2019, to file her Motion for Remand and/or Reversal in the

above-captioned case.

DATED this i day of Auten , 2019.

—

United States Magistrate Judge

 

& Swainston, Léd.

P.O. Box 3559
Reno, NV 89505
(775) 786-3930

 

 
